DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-14, 16-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stammberger et al., US20100274275A1, herein “Stammberger”.
Re. claim 1, Stammberger discloses a dilator 1 (Fig. 1) that dilates a narrowed part of a paranasal sinus ([0049]), comprising: 
an end effector 4 (Fig. 4-5) extending along an extension axis from a proximal side toward a distal side, and including a first treatment piece (5, top piece, Fig. 4-5) and a second treatment piece (5, bottom piece, Fig. 4-5) that is openable and closable relative to the first treatment piece (Fig. 4-5); 
a first treatment surface provided in the first treatment piece and facing a side on which the first treatment piece opens (See Capture 1); 
(See Capture 1); 
a first inclined surface (See Capture 1) provided on the first treatment surface, and inclined to be closer to a side on which the first treatment piece closes as a distance to a distal end of the first treatment piece decreases (as shown in Fig. 4, the first inclined surface is inclined to be closer to a front side on which the first treatment piece 5 closes as a distance to a distal end of the first treatment piece decreases); and 
a second inclined surface provided on the second treatment surface, and inclined to be closer to a side on which the second treatment piece closes as a distance to a distal end of the second treatment piece decreases (as shown in Fig. 4, the second inclined surface is inclined to be closer to a front side on which the second treatment piece 5 closes as a distance to a distal end of the first treatment piece decreases), and 
the second inclined surface becoming parallel or substantially parallel to the first inclined surface when the first treatment piece and the second treatment piece are opened to a maximum angle relative to each other (See Fig. 5 or Capture 1, the first inclined surface is parallel to the second inclined surface when the first and second treatment pieces 5 are opened to a maximum angle relative to each other), 
wherein the end effector is configured to open anisotropically (as shown in Fig. 5, the end effector of Stammberger has all the structures as claimed. As a result, the end effector 4 is fully capable of opening anisotropically).

    PNG
    media_image1.png
    418
    654
    media_image1.png
    Greyscale

Re. claim 2, Stammberger further discloses, wherein 
the end effector 4 forms a maximum opening angle between the first treatment piece (5, top piece) and the second treatment piece (5, bottom piece) when the first treatment piece and the second treatment piece are opened to the maximum angle relative to each other (Fig. 5 or Capture 2, the maximum opening angle formed by the first treatment piece and second treatment piece (from point A to point B) is 180 degree), an inclination angle of the first inclined surface (inclined angle of the bottom piece 5 with the axis)  is equal to or substantially equal to half of the maximum opening angle (Fig. 5, the inclined angled of the first inclined surface from the axis is 90 degree which is half of the maximum opening angle), and an inclination angle of the second inclined surface (inclined angle of the bottom piece 5 with the axis) is equal to or substantially equal to half of the maximum opening angle (Fig. 5, the inclined angled of the second inclined surface from the axis is 90 degree which is half of the maximum opening angle).

    PNG
    media_image2.png
    523
    551
    media_image2.png
    Greyscale

Re. claim3, Stammberger further discloses 
a coupling member 10 (Fig. 4-5) which couples the first treatment piece and the second treatment piece so as to be openable and closable relative to each other 10 (Fig. 4-5); and 
an operating section 3 (Fig. 1) which is provided farther from the end effector 4 than the coupling member 10 (Fig. 4-5), and to which an operation to open or close the first treatment piece and the second treatment piece relative to each other is input ([0034]).
Re. claim 4, Stammberger further discloses wherein the operating section 3 includes: 
a first grip 3a to which an operation force to move the first treatment piece is applied (the operator can pick up the entire device by applying a force to 3a, which will also move the rest of the device including the first treatment piece); and 
a second grip 3b which is openable and closable relative to the first grip, and to which an operation force to move the second treatment piece is applied (Fig. 1), and 
([0034], the operating section 3 has 2 grips 3a and 3b, wherein gripping 3b is pivoting/moving respectively to gripping 3a to move the first treatment piece 5 and second treatment piece 5 when the user applies an operation force to move the first and second treatment pieces).
Re. claim 5, Stammberger further discloses, wherein 
direction in which the operating section 3 opens and closes through a movement of opening and closing the first grip 3a and the second grip 3b relative to each other is parallel or substantially parallel to direction in which the end effector 4 opens and closes through a movement of opening and closing the first treatment piece and the second treatment piece relative to each other (See Capture 3).

    PNG
    media_image3.png
    577
    818
    media_image3.png
    Greyscale

Re. claim 6, Stammberger further discloses, wherein 
a range of extension of the first inclined surface is identical or substantially identical to a range of extension of the second inclined surface in a direction along the extension axis of the end effector (as shown in Fig. 5, the range of extension of the first inclined surface is identical to the range extension of the second inclined surface along the extension axis of the end effector 4).
Re. claim 7, Stammberger further discloses, wherein the first treatment surface faces a side opposite to the second treatment surface (See Capture 1).
Re. claim 8, Stammberger further discloses, wherein moving directions of the first and second treatment piece are separated from each other by 180 degrees in a direction around the extension axis of the end effector when the end effector opens and closes (See Capture 3, the disconnected arrows showing the two moving directions of the first and second treatment pieces which are opposite to each other forming a 180 degrees degree between the two directions around the axis of the end effector when the end effector opens or closes.)
Re. claim 9, Stammberger further discloses wherein the first and second treatment surfaces (Capture 1, first and second treatment surfaces) are surfaces in contact with a tissue in paranasal sinus, and out of contact with a middle nasal concha ([0049], the dilator 1 is used to dilate the front sinus which is a part of paranasal sinus, but not in contact with a middle nasal concha).
Re. claim 12, Stammberger further discloses a method of dilating a narrowed part of a paranasal sinus using the dilator according to claim 1 ([0039]), comprising: 
allowing the end effector to pass through a nasal cavity and disposing the end effector in the narrowed part of the paranasal sinus ([0049], the end effector 4 is inserted into the patient’s nasal cavity to widen the constricted (narrowed) sections); 
([0050], the first and second treatment pieces are adjusted in a circumferential direction (pivoted radially) of the narrowed part), with the end effector disposed in the narrowed part, and adjusting direction in which the end effector opens and closes in the narrowed part through a movement of opening and closing the first treatment piece and the second treatment piece relative to each other ([0049]-[0057], once the end effector 4 is inside the narrowed part of the paranasal sinus, the first and second treatment pieces are opened for widening the nasal cavity and closed for returning to into their closed position, relative to each other); and 
opening the first treatment piece and the second treatment piece relative to each other (Fig. 5, the first and second treatment pieces are opened relative to each other by the movement of the actuation element 7, [0051]), with the direction in which the end effector opens and closes adjusted in the narrowed part, and pressing tissues in the narrowed part toward the side on which the first treatment piece opens and the side on which the second treatment piece opens, thereby dilating the narrowed part anisotropically ([0043]-[0045], the end effector 4 opens and closes adjusted in the sinus cavity, pressing tissues (growths) in the sinus cavity toward the side while the first and second treatment are moved back and forth by the operator).
Re. claim 13, Stammberger further discloses, wherein both adjustment of the direction in which the end effector opens and closes and dilation of the narrowed part with the direction in which the end effector opens and closes adjusted are repeatedly performed multiple times ([0043]-[0045], the end effector is moved back and forth (multiple times) for dilating the narrowed part while the end effector is adjusted to be opened (to widen the sinus cavity) and close (to return)), and 
the adjustment of the direction in which the end effector opens and closes after the dilation of the narrowed part is performed one or more times includes adjusting the angular (the adjustment of the direction in which the end effector 4 opens or closes after dilation of the narrowed part is performed one or more times must become different from that in a dilation of the narrowed part which has already been performed because the narrowed part diameter must change over time after every dilation. So that the adjustment of the direction in which the end effector 4 opens or closes must be different from the adjustment of the direction of the end effector that has been done before).
Re. claim 14, Stammberger further discloses, wherein adjustment of the direction in which the end effector opens and closes includes adjusting the angular positions of the first treatment piece and the second treatment piece in the circumferential direction of the narrowed part ([0050], the first and second treatment pieces of the end effector are adjusted in a circumferential direction (pivoted radially) of the narrowed part), in such a manner that the first treatment piece and the second treatment piece are separated from a specific portion in a vicinity of the narrowed part in the circumferential direction of the narrowed part (Fig. 5, the first and second treatment pieces are opposite from each other. Therefore, they are separated from a specific portion in a vicinity of the sinus cavity in the circumferential direction of the narrowed part).
Re. claim 16, Stammberger further discloses, 
wherein the end effector 4 of the dilator 1 forms a maximum opening angle between the first treatment piece and the second treatment piece (Fig. 5, a maximum opening angle between the first and second treatment pieces 5) when the first treatment piece and the second treatment piece are opened to the maximum angle relative to each other (Fig. 5), and 
(Fig. 5, [0049]-[0050], the end effector is inserted inside the narrowed part of the sinus cavity for a dilation with the direction in which the end effector opens and closes adjusted includes opening the first and second treatment pieces relative to each other until the maximum opening angle is reached, wherein the first and second inclined surfaces must abut the tissues in the sinus cavity (in order to dilate the cavity). Once the first and second inclined surfaces abut the tissues on each opposite side of the sinus cavity, this creates a dilation width between a portion at which the first inclined surface abuts tissues and a portion at which the second inclined surface abuts the tissues uniform or substantially uniform (the dilation width must be uniform because as we can see in Fig. 5 or Capture 1 the first and second inclined surfaces are spaced apart from each other wherein the space between them is divided into two equal halves by the axis of the device (when the dilation is performed, the inclined surfaces are spaced apart equally from each other from the axis and create a uniform dilation width), over an entire region (the region where the first inclined surface and the second inclined surface abut the tissues on the each opposite side of the sinus cavity) in which a range of extension of the first inclined surface (the open of the first inclined surface that extends radially to abut the tissue) and a range of extension of the second inclined surface (the open of the second inclined surface that extends radially to abut the tissue) overlap in a direction along the extension axis of the end effector (the identified region must overlap in a direction along the extension axis of the end effector 4 (or the axis of the dilator 1) because this region is a part of the end effector 4).
Re. claim 17, Stammberger further discloses, wherein 
the range of extension of the first inclined surface is identical or substantially identical to the range of extension of the second inclined surface, in the direction along the extension axis of the end effector (as shown in Fig. 5, the range of extension of the first inclined surface is identical to the range extension of the second inclined surface along the extension axis of the end effector 4), and 
the dilation of the narrowed part with the direction in which the end effector opens and closes adjusted includes making the dilation width between the portion at which the first inclined surface abuts the tissues and the portion at which the second inclined surface abuts the tissues uniform or substantially uniform, over the entire ranges of extension of the first inclined surface and the second inclined surface in the direction along the extension axis of the end effector (Fig. 5, [0049]-[0050], the end effector is inserted inside the narrowed part of the sinus cavity for a dilation which includes making the dilation width between the portion at which the first inclined surface abuts the tissues and the portion at which the second inclined surface abuts the tissues uniform or substantially uniform, over the entire ranges of extension of the first inclined surface and the second inclined surface in the direction along the extension axis of the end effector).
Re. claim 18, Stammberger further discloses, wherein 
the dilator 1 includes a coupling member 10 (Fig. 4-5) which couples the first treatment piece and the second treatment piece so as to be openable and closable relative to each other 10 (Fig. 4-5), a first grip 3a provided farther from the end effector than the coupling member 10 (Fig. 1, the first grip 3a is on the proximal end; the coupling member is on the distal end), and a second grip 3b provided farther from the end effector than the coupling (Fig. 1, the second grip 3b is on the proximal end; the coupling member is on the distal end) so as to be openable and closable relative to the first grip ([0034], the operating section 3 has 2 grips 3a and 3b, wherein grip 3b is pivoting/moving respectively to grip 3a to move the first treatment piece 5 and second treatment piece 5 when the user applies an operation force to move the first and second treatment pieces), and 
the dilation of the narrowed part with the direction in which the end effector opens and closes adjusted includes opening the first treatment piece and the second treatment piece relative to each other as the first grip and the second grip are closed relative to each other ([0034], the grip 3b is pivoting/moving respectively to grip 3a to move the first treatment piece 5 and second treatment piece 5 to open and close for dilating the narrowed part of the sinus cavity with the direction in which the end effector opens and closes ([0043]-[0045]).
Re. claim 21, Stammberger further discloses, wherein the end effector 4 is inserted from an external nostril and allowed to pass through the nasal cavity ([0049], the end effector is inserted from the external nostril (nose hole) and into the surgical area (nasal cavity)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stammberger in view of Fujisaki et al., US20160249796A1, herein “Fujisaki”.
Re. claim 10, Stammberger further discloses the dilator 1 is being used in an endoscopic surgery ([0048]), but Stammberger doesn’t not explicitly disclose an observation apparatus configured to observe the narrowed part of the paranasal sinus.
However Fujisaki discloses a similar surgical instrument for inserting into the nasal cavity, wherein the surgical instrument includes a scanning endoscope 2 to capture the image in a paranasal sinus to generate an in-vivo image of the paranasal sinus for surgical procedures ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the scanning endoscope as taught and suggested by 
Re. claim 11, Fujisaki further discloses, wherein the observation apparatus includes an endoscope (the observation apparatus is an endoscope 2, [0053]) configured to, when inserted into a nasal cavity, observe the narrowed part of the paranasal sinus from a side of the nasal cavity ([0078]-[0079]).
Re. claim 19, Stammberger is silent about inserting an endoscope into the nasal cavity as the observation apparatus, and observing the narrowed part of the paranasal sinus with the endoscope from a side of the nasal cavity.
However Fujisaki discloses a similar surgical instrument for inserting into the nasal cavity, wherein the surgical instrument includes a scanning endoscope 2 to capture the image in a paranasal sinus to generate an in-vivo image of the paranasal sinus for surgical procedures ([0053]) and the endoscope is used to observe the inside of the nasal cavity of the paranasal ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the scanning endoscope as taught and suggested by Fujisaki into the device of Stammberger in order to capture the image of a paranasal sinus to generate an in-vivo image of the paranasal sinus for surgical procedures and observe the inside of the nasal cavity of the paranasal sinus.
Re. claim 20, Fujisaki further discloses, wherein the endoscope is inserted from an external nostril and allowed to pass through the nasal cavity (Fig. 4, the endoscope 2 is inserter from the external nostril (nose hole) into the nasal cavity).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stammberger in view of Becker, US20070073269A1, herein “Becker”.
Re. claim 15, Stammberger discloses, wherein the dilation of the narrowed part with the direction in which the end effector opens and closes adjusted and the adjustment of the but Stammberger does not disclose that the dilation includes dilating a nasofrontal duct between a frontal sinus and a nasal cavity, and the adjustment of the direction in which the end effector opens and closes includes adjusting the angular positions of the first treatment piece and the second treatment piece in the circumferential direction of the nasofrontal duct, in such a manner that the first treatment piece and the second treatment piece are separated from a middle nasal concha in the circumferential direction of the nasofrontal duct.
However Becker discloses a similar dilator device wherein the device is used to dilate the nasofrontal duct 36 between the frontal sinus and the nasal cavity (Fig. 17) in order to prepare an opening for performing a surgical function such as suction, irrigation or tissue removal ([0035] and [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dilating the nasofrontal duct as taught and suggested by Becker in the method of Stammberger in order to prepare an opening for performing a surgical function such as suction, irrigation or tissue removal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771